Citation Nr: 0024185	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  97-07 638	)	DATE
	)
	)
                        
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted, which 
is sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had recognized guerilla service from June 1945 to 
January 1946.  The veteran and appellant were married from 
September 1948 until his death in March 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1996 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which found that new and material evidence, 
adequate to reopen the claim for service connection for the 
cause of the veteran's death, had not been submitted.  

In August 1997, the Board denied the appellant's claim, 
finding that the evidence received since the Board's November 
1995 decision was not new and material.  VA General Counsel 
filed a "Motion to Remand and to Stay Proceedings" in 
October 1998 (hereinafter "October 1998 Motion"), noting 
that a remand was required based on new precedent from the 
Court of Appeals for the Federal Circuit (hereinafter 
"Federal Circuit") in Hodge v. West, 155 F.3d 1336, 1360-2 
(Fed. Cir. 1998).  By order in October 1998, the United 
States Court of Appeals for Veterans Claims (known as the 
United Stated Court of Veterans Appeals prior to March 11, 
1999) (hereinafter, "the Court") vacated the Board's 
decision and remanded the claim to the Board for 
redetermination of the issue pursuant to Hodge and 38 C.F.R. 
§ 3.156(a) (1999).  

In March 1999, the Board again denied the appellant's claim.  
The Board applied the standard provided in Hodge, 155 F.3d at 
1360-2, and found that the additional evidence submitted 
since the Board's November 1995 decision was cumulative and 
redundant, and was not new and material.  VA General Counsel 
filed a "Motion for Remand and to Stay Further Proceedings" 
in September 1999 (hereinafter "September 1999 Motion"), 
noting that since the Board's decision, the Court had further 
defined post-Hodge jurisprudence in Elkins v. West, 12 
Vet. App. 209, 218-219 (1999), and Winters v. West, 12 
Vet. App. 203 (1999).  The Board notes that the Winters 
decision was recently vacated by the Federal Circuit.  
Winters v. Gober, 99-7108 (Fed. Cir. July 26, 2000).  In 
February 2000, the Court granted General Counsel's motion and 
vacated the Board's decision and remanded the matter for 
further adjudication.  


FINDINGS OF FACT

1. By decision dated in November 1995, the Board denied 
service connection for the cause of the veteran's death.  
The appellant was properly notified of that decision, and 
she did not perfect a timely appeal.

2. The evidence received subsequent to the November 1995 
Board decision, for the claim for service connection for 
the cause of the veteran's death, is not cumulative 
or redundant, bears directly and substantially upon the 
specific matter under consideration, and must be 
considered to fairly decide the merits of the appellant's 
claim.

3. The veteran died on March [redacted] 1972.  Medical evidence of 
record reports the cause of death as pulmonary 
tuberculosis and/or heart attack due to hypertension and 
heart disease.

4. The record contains evidence of a diagnosis of pulmonary 
tuberculosis and hypertension within the relevant 
presumptive periods.  



CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. § 5108 (West 
1991), 38 C.F.R. § 3.156(a) (1999).

2. The claim of entitlement to service connection for the 
cause of the veteran's death is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

A September 1945 physical examination showed no abnormalities 
of the lungs or cardiovascular system.  The veteran's blood 
pressure was 128/82.  In an "Affidavit for Philippine Army 
Personnel," dated in January 1946, the veteran denied any 
wounds or illnesses incurred from December 1941 to the date 
of return to military control.  

The veteran died on March [redacted] 1972.  The death certificate 
reported the disease or condition directly leading to death 
was a heart attack due to chronic hypertension and heart 
disease.  

In July 1973, the appellant filed an initial claim for VA 
benefits for service connection for the cause of the 
veteran's death.  By letter dated in July 1973, the RO denied 
entitlement to service-connected benefits as the evidence did 
not show that the veteran's death was due to a service-
connected disease or injury.  

In an affidavit and a certification, both dated in December 
1985, L.F.C., M.D., stated that he treated the veteran in the 
early part of 1946 for complaints of severe cough with 
streaks of blood, chest and back pains, fever, loss of 
appetite, weight loss, and insomnia.  In 1947, Dr. L.F.C. 
performed a chest X-ray examination with findings of "Right 
Lung-A ring size image signifying a cavitation at the level 
of the 2nd interspace; Left Lung-Numerous multiple densities 
at the 1st level of the 1st, 2nd and 3rd interspaces."  Dr. 
L.F.C. reported a diagnosis of advanced active bilateral 
pulmonary tuberculosis (PTB).  In an addendum to the 
affidavit, also dated in December 1985, Dr. L.F.C. stated 
that the X-ray findings also showed an enlarged heart.  Dr. 
L.F.C. certified that all of his clinical records, X-ray 
films, laboratory materials, and equipment was destroyed or 
lost.  By letter, dated in June 1987, Dr. L.F.C. stated that 
the hardships, hazardous labor, sleepless nights, anxieties, 
mental distress, inadequate food, clothing, and supplies, 
during service predisposed the veteran to illness and 
weakened his body's resistance.  

By letter dated in July 1987, R.C.G., M.D., stated that the 
veteran underwent on and off treatment for PTB, beginning in 
1960.  The veteran was placed on hypertension therapy 
beginning from 1970-1972.  Dr. R.C.G. stated that due to 
mental anguish and tension, the veteran succumbed to a 
coronary attack in March 1972.  Dr. R.C.G. stated that the 
veteran "could have contracted" the disease during his 
military service and that these conditions could have been 
connected to the nature of guerrilla life.  

In February 1990, the appellant again filed a claim for 
service connection for the cause of the veteran's death.  By 
rating decision in May 1990, the RO denied service connection 
for the cause of the veteran's death.  

In a medical certificate, dated in July 1990, Dr. Sta. Maria 
stated that the veteran was under his care for PTB from 1947-
1956.  

In a hearing before an RO hearing officer in October 1990, 
the appellant testified that the veteran's death was due to 
tuberculosis, from which the veteran suffered from 1947 or 
1948 until his death in 1972.  Transcript, p. 1.  She stated 
that when she and the veteran were married in 1948, she 
noticed that this sickness was already manifest.  
Transcript, p. 2.  

In August 1991, the Board found that new and material 
evidence had not been submitted in support of the appellant's 
claim to reopen her claim for service connection for the 
cause of the veteran's death.  In February 1993, the Court 
affirmed the Board's decision.  

By letter, dated in August 1993, V.E., M.D., stated that she 
had treated the veteran from 1946 to 1966 for high blood 
pressure (200/110) and angina pectoris.  

By rating decision in September 1993, the RO again found that 
the evidence submitted was not new and material to reopen the 
claim for the cause of the veteran's death.  In November 
1995, the Board denied the appellant's request to reopen her 
claim for service connection for the cause of the veteran's 
death as new and material evidence had not been submitted.  
The Board decision is final as to evidence of record at the 
time.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100 (1999).  

The appellant filed a request to reopen her claim for service 
connection for the cause of the veteran's death in December 
1995.  The evidence, submitted since the final Board decision 
in November 1995, includes a letter from Dr. V.E., and 
statements from the appellant.  

By letter, dated in December 1995, Dr. V.E. again reported 
that she treated the veteran for high blood pressure 
(220/120) and angina pectoris form 1946-1966.  She stated 
that the veteran died due to PTB, heart disease, and 
hypertension.  

By rating decision in January 1996, the RO denied the 
appellant's claim.  In August 1997, the Board found that 
evidence received since the Board's November 1995 decision 
was not new and material.  Following remand by the Court in 
October 1998 due to a change in the law, see Hodge, 155 F.3d 
1356, the Board again found that evidence received since the 
Board's November 1995 decision was not new and material, by 
decision in March 1999.  Pursuant to the September 1999 
Motion, the Court again remanded the Board's decision for 
further adjudication in February 2000.  


II. Analysis

When a claim is denied by the Board and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When an appellant seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the appellant 
has produced new and material evidence, the claim is reopened 
and the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the appellant's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the instant case, the appellant's request to reopen her 
claim for service connection for the cause of the veteran's 
death was most recently finally denied by Board decision in 
November 1995.  Since that time, the appellant has submitted 
statements reiterating her contention that the conditions 
that led to the veteran's death were incurred during his 
recognized guerilla service or were manifested to a 
compensable degree within the appropriate presumptive period.  
The appellant also submitted a letter from Dr. V.E. stating 
(again) that she had treated the veteran for high blood 
pressure and angina pectoris from 1946-1966.  However, this 
new letter from Dr. V.E. also stated that the veteran died 
due to PTB, heart disease, and hypertension.  This statement 
is both new, in that there was no previous evidence that the 
veteran's death was due, in any part, to PTB, and material.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the veteran's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease 
or injury] and the current disability."   Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996).  A well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death requires:  1) Competent evidence of the 
veteran's death; 2) Evidence of a disease or injury in 
service that resulted in disability; and 3) Medical evidence 
providing a nexus between the veteran's death and service 
or a service-connected disability (or treatment therefore).  
38 C.F.R. § 3.312; Darby v. Brown, 10 Vet. App. 243, 246 
(1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  See also, 
Caluza, supra.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Where certain diseases, such as cardiovascular-renal disease, 
including hypertension, are manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Where active tuberculosis is 
manifested to a compensable degree within three years of 
discharge from service, service connection may be granted on 
a presumptive basis.  38 C.F.R. §§ 3.307(a)(3).  

In the instant case, the record contains competent evidence 
of the veteran's death in April 1972.  The death certificate 
reported the cause of death as a heart attack due to chronic 
hypertension and heart disease.  Dr. V.E. reported that the 
veteran died due to PTB, heart disease and hypertension.  

The veteran's service records contain no complaints or 
diagnoses of heart disease, hypertension, or PTB.  Physical 
examination in September 1945 noted blood pressure of 128/82 
and reported no abnormalities of the lungs or cardiovascular 
system.  The veteran completed his recognized guerilla 
service in January 1946.  In August 1993, Dr. V.E. reported 
that she began treating the veteran for high blood pressure 
in 1946.  

In his December 1985 letter, Dr. L.F.C. recalled that he 
diagnosed the veteran with PTB in 1947 and that X-ray 
findings at that time showed an enlarged heart.  In July 
1990, Dr. Sta. Maria stated that the veteran was treated for 
PTB from 1947-1956.  The Board notes that neither physician 
submitted any actual X-ray findings, and appeared to be 
providing detailed medical information based solely on their 
memory of treatment more than many decades earlier.  The 
Board further notes that diagnosis of active PTB by a private 
physician on the basis of their examination, observation, or 
treatment will not be accepted to show the disease was 
initially manifested after discharge unless confirmed by 
acceptable clinical, X-ray, or laboratory studies.  38 C.F.R. 
§ 3.374(c) (1999).  However, such confirming evidence is not 
necessary in the determination of whether the claim is well 
grounded.  See Cacalda v. Brown, 9 Vet. App. 261, 262-263 
(1996); Salong v. Brown, 7 Vet. App. 130, 132 (1994).  

The Board notes that Dr. L.F.C. stated that the veteran was 
predisposed to illness and his resistance was weakened by his 
guerilla service, but provided no opinion as to a nexus 
between the specific disabilities that caused the veteran's 
death and his guerilla service.  Further Dr. R.C.G. found 
that the veteran could have contracted PTB during his 
military service, but provided no opinion that such led to 
the veteran's death.  The degree of medical certainty that is 
necessary for a medical opinion, sufficient to establish a 
plausible medical nexus, has been repeatedly discussed by the 
Court, with no clear picture resulting.  See Hicks v. West, 
12 Vet. App. 86, 90-91 (1998) (discussing previous court 
findings regarding syntax necessary to establish medical 
nexus).  The Court has recognized that the determination, of 
what is a speculative opinion, is fact specific.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  However, in Bloom the 
Court recognized that an opinion, with no clinical data or 
other rationale to support it or other evidence of record to 
give it substance, was "purely speculative" and, therefore, 
an insufficient basis upon which to well ground a claim.  Id. 

Finally, Dr. V.E. stated that the veteran died due to PTB, 
heart disease, and hypertension.  The veteran's death 
certificate reported the veteran's death was due heart attack 
due to hypertension and heart disease.  As hypertension and 
PTB are considered chronic diseases, and the record contains 
evidence that they both existed within the applicable 
presumptive period and contributed to the veteran's death, 
there is evidence to meet the final criteria for a well 
grounded claim.

Based on the veteran's death certificate, and the statements 
of Drs. L.F.C., Sta. Maria, and V.E., the Board finds that 
the appellant's claim for service connection for the cause of 
the veteran's death is well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).  The VA has a duty to assist the appellant in 
the development of all facts pertinent to her claim.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999).  The Board 
notes several inconsistencies in the record, which must be 
clarified to determine the underlying medical issues and to 
enable the Board to render a final determination.  Therefore, 
further development is ordered in the remand portion of this 
decision. 



ORDER

The application to reopen the claim of service connection for 
the cause of the veteran's death is granted.

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent, the 
appeal is granted.


REMAND

The Board finds several inconsistencies within the medical 
statements of record, which must be clarified to provide for 
a full and fair determination of the appellant's claim.  

First, the Board notes that Dr. L.F.C. certified that all of 
his clinical records, X-ray films, and laboratory materials 
were destroyed or lost.  Yet, this same doctor was able to 
recall with startling clarity the specific X-ray findings of 
a patient he saw almost 40 years previous.  This situation is 
similar to that of Dr. Sta. Maria, although Dr. Sta. Maria 
did not specifically state that records were unavailable, 
he reported treatment more than 30 years prior without 
reference to any treatment records or X-rays.  The Board 
notes that Dr. Sta. Maria is familiar both to the Board and 
the Court, and has reported previously that all of his 
records were destroyed in a 1983 fire.  The Court, in a non-
precedential memorandum decision, upheld the Board's decision 
to deny service connection in that case because the 
statements from Dr. Sta. Maria, and his allegations contained 
therein, were determined not to be sufficiently credible.  
Cruzada v. Gober, No. 96-1132 (U.S. Vet. App. 
Sept. 16, 1997).  The Court noted that Dr. Sta. Maria based 
his diagnosis in that case entirely on his recollection of 
events that occurred many years earlier-more than 40 years, 
without the benefit of clinical records to consult, and yet, 
in spite of that, he was able to recall very specific 
information (i.e., the exact blood pressure reading that he 
supposedly recorded when examining the veteran more than 
40 years earlier).  The Court held that his purported ability 
to recall the level of information under the circumstances 
that he did was beyond what could reasonably be expected and, 
therefore, was speculative and insufficient to serve as a 
basis for service connection.  

However, even if the Board found the above evidence not 
credible, the record also contains the opinions of Dr. V.E.  
The Board notes that Dr. V.E.'s opinion in August 1993 
appears to be typed on the same typewriter as that statement 
of the appellant submitted with it (noting the subscript 
initial capital letters).  The statement in December 1995 
also shows an unusual type color (brown) also shown on the 
statement submitted with it.  The Board further notes that 
Dr. V.E.'s reported blood pressure reading during treatment 
from 1946-1966 increases from the statement in August 1993 to 
the statement in December 1995, and is completely 
inconsistent with the service physical examination blood 
pressure reading in September 1945.  The record contains no 
evidence of Dr. V.E.'s credentials, nor has Dr. V.E. 
indicated upon what her opinion is based.  No treatment 
records have been requested from Dr. V.E., and as she has not 
indicated they are unavailable, they should be requested.  
The Board also notes that Dr. V.E. provides an opinion as to 
the veteran's cause of death, but notes that her treatment of 
the veteran ended six years prior to his death.  

The Board further notes that, pursuant to 38 C.F.R. § 3.374, 
diagnosis of active PTB by a private physician on the basis 
of their examination, observation, or treatment will not be 
accepted to show the disease was initially manifested after 
discharge unless confirmed by acceptable clinical, X-ray, or 
laboratory studies.  Although the claim may be found to be 
well-grounded without such evidence, the claim cannot be 
granted on such assertions of a private physician.  
Therefore, attempts to obtain such records are necessary.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should request that the appellant 
identify all medical care providers who 
treated the veteran for hypertension or 
PTB at any time from his discharge from 
service until his death in April 1972.  
After securing the necessary release, the 
RO should obtain these records.  
Specifically the RO should obtain a 
release for the records and X-ray 
findings of Dr. V.E. and Dr. V.E. should 
be requested to provide a curriculum 
vitae with these records.  Dr. V.E. 
should be requested to provide copies of 
all records upon which she based her 
letters and her opinion as to the 
veteran's cause of death.  A release for 
treatment records or X-ray findings from 
Drs. Sta. Maria and R.C.G. should also be 
obtained.  

2. The RO should then adjudicate the claim 
for service connection for the cause of 
the veteran's death.  If the claim 
remains denied, the appellant should be 
furnished with a supplemental statement 
of the case which summarizes the 
pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The appellant should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action until she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

